Shulman, Judge.
Default judgment was entered in favor of appellant and against the driver of a vehicle which was allegedly insured by Sentry Insurance Company in a suit arising from an automobile collision. Following this judgment, appellant brought an action against Sentry seeking to collect the judgment. This appeal is from the grant of summary judgment in favor of appellee-Sentry Insurance Company on the ground that a material breach of an insurance contract cooperation clause released Sentry from liability under the insurance policy. We reverse.
1. The insurance contract which allegedly contains the cooperation clause is not in the record on appeal. This being so, statements in affidavits submitted on behalf of appellee-movant concerning the insureds’ duties and responsibilities under the cooperation clause were totally insufficient to authorize the grant of summary judgment in favor of Sentry on the basis of the contract. Reed v. Batson-Cook Co., 122 Ga. App. 803 (2) (178 SE2d 728). But *674see Allen v. Safeco Ins. Co., 108 Ga. App. 278 (132 SE2d 859), decided prior to Reed and impliedly overruled thereby.
Argued February 13, 1979 —
Decided April 19, 1979.
Adair, Goldthwaite & Daniel, Michael J. Reily, for appellant.
Eason & Jackson, Richard B. Eason, Jr., Duane B. Jackson, for appellee.
2. No other reason is advanced by appellee which would require affirmance of the judgment. We need not consider other reasons advanced by appellant which would require reversal.

Judgment reversed.


Deen, C. J., and McMurray, P. J., concur.